Citation Nr: 0818035	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the lumbosacral spine.  

2.  Entitlement to an effective date prior to November 19, 
2004 for the grant of service connection for low back 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1953.  

In March 2007, the Board of Veterans Appeals (Board) reopened 
the veteran's claim and granted service connection for the 
low back disability.  An April 2007 rating decision assigned 
a 10 percent evaluation, effective on November 19, 2004.  

A September 2007 rating decision granted service connection 
for radiculopathy of the right lower extremity and assigned a 
10 percent evaluation, effective on November 19, 2004.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing in Washington D.C. in April 2008, 
and a transcript of the hearing is of record.  

A Motion to advance this case on the Board's docket was 
granted on May 12, 2008 due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

For reasons to be discussed, the issue of an effective date 
prior to November 19, 2004 for the grant of service 
connection for a low back disability is remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



FINDING OF FACT

The service-connected low back condition manifested by 
degenerative joint and disc disease is shown to have been 
productive of disability picture that more nearly 
approximated that of forward flexion to greater than 30 
degrees but less than 60 degrees with pain and muscle spasm 
for the period of this appeal; neither ankylosis of the 
thoracolumbar spine nor incapacitating episodes are 
demonstrated.   



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent, but not higher for the service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5242 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In May 2007, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a letter 
dated in May 2007 that an effective date would be assigned if 
his increased rating claim was granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves an initial rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  
The Board notes that there are several relevant examinations 
on file, including a VA examination in April 2007 and a 
private evaluation in December 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing at CO in April 2008.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Schedular Criteria  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (2) (2007).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2007).  




Analysis

The veteran has been granted service connection for his low 
back disability that is shown to include both degenerative 
joint and disc disease and assigned a 10 percent rating, 
effective on November 19, 2004.  

To warrant a rating of 20 percent for limitation of motion of 
the low back, there would need to be evidence of flexion to 
no more than 60 degrees or combined motion to no more than 
120 degrees.  A 20 percent rating can also be assigned when 
there is low back muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

When examined by VA in April 2007, the veteran was noted to 
have a range of motion for the lumbar spine manifested by 90 
degrees of forward flexion, extension of 20 degrees, lateral 
bending to 30 degrees, and rotation of 30 degrees.  His motor 
and sensory examination of the lower extremities was normal.  
There was no muscle spasm or evidence of lordosis, scoliosis 
or kyphosis.  The X-ray studies showed degenerative joint 
disease of the lumbosacral spine.  

The VA and private treatment records dated from March 2005 to 
March 2007 reveal problems with low back pain.  A December 
2005 MRI also showed disc herniation of the lumbar spine.  

On VA neurological examination in August 2007, the examiner 
did not find any clear evidence of radiculopathy.  

There are several medical reports from J.P.J., M.D., on file 
dated from December 2005 to December 2007.  The report that 
provides range of motion findings is the report dated on 
December 11, 2007, showed that flexion of the low back was to 
50 degrees, with extension to 20 degrees.  The veteran was 
taking Vicodin for back pain.  An earlier report in November 
2007 noted that the veteran had slight muscle spasm.  The 
private physician noted that the veteran was taking a 
narcotic due to incapacitating pain.  

In addition, the private medical treatment shows that the 
veteran had exhibited recurrent episodes of significant low 
back pain with resulting functional limitation.   When 
considering the entire record, the Board finds that the 
service-connected low back degenerative joint and disc 
disease is shown to have been productive of a disability 
picture that more closely resemble that of forward flexion of 
the thoracolumbar spine greater than 30 but less than 60 
degrees with recurrent episodes of back pain and muscle 
spasm.  

However, a  rating in excess of 20 percent is not warranted 
for service-connected low back disability on the basis of 
forward flexion of the thoracolumbar spine limited to less 
than 30 degrees or ankylosis of the thoracolumbar spine.  

In addition, the medical evidence does not service to 
establish that the veteran has experienced incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician and having a total duration of at 
least 4 weeks in any 12 month period due to intervertebral 
disc syndrome during the course of the appeal.  

As the veteran is currently assigned a 10 percent evaluation 
for service-connected radiculopathy of the right lower 
extremity due to his service-connected low back disability, a 
separate rating for the neurologic manifestations of the 
veteran's low back disability is already assigned.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2007).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  Ratings in excess of those 
assigned are provided for certain manifestations of the 
service-connected disability at issue, such as greater 
limitation of forward flexion or favorable ankylosis of the 
thoracolumbar spine, but the medical evidence reflects that 
those manifestations are not present in this case, as 
discussed.  

Consequently, the Board finds that the evidence does not 
demonstrate that the service-connected low back disability 
markedly interferences with employment.  Further, there is no 
evidence that the veteran has been hospitalized due to his 
service-connected low back disability.  Accordingly, the RO's 
decision not to submit this case for extraschedular 
consideration was correct.  



ORDER

An increased, initial  rating of 20 percent for the service-
connected low back disability effective on, is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  



REMAND

At his April 2008 hearing, it is contended on behalf of the 
veteran that an August 1953 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for low back disability because the RO did not use 
the doctrine that the veteran is considered in sound 
condition on service entrance except for disorders noted on 
examination at that time.  

This contention was not raised previously and the RO has not 
had an opportunity to address the matter.  A claim based on 
clear and unmistakable error (CUE) is considered to be 
inextricably intertwined with a claim for an earlier 
effective date if the earlier effective date claim is 
dependent upon evidence of record at the time of the earlier 
decision being challenged on the grounds of CUE.  See 
generally Livesay v. Principi, 15 Vet. App. 165, 177 (2001).  
Also, if the veteran were to prevail on the CUE claim, the 
earlier effective date claim would likely be moot.  

Consequently, the additional issue of whether there was CUE 
in the August 1953 rating decision should be addressed along 
with the current claim for an effective date prior to 
November 19, 2004 for service connection for low back 
disability.  

Additionally, VA's statutory "duty to notify" under the 
Veteran's Claims Assistance Act of 2000 (VCAA) requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant 
and which portion, if any, will be obtained by VA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  VA is also required to notify a claimant of 
the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no VA letter discussing the evidence 
needed to substantiate a claim for an earlier effective.  
Consequently, there is no notice to the veteran of the 
evidentiary requirements for substantiating the claim for an 
earlier effective date for service connection for low back 
disability.  Id.  Inasmuch as the case is being remanded due 
to the recently raised CUE claim, the RO will have an 
opportunity to update the VCAA information and any indicated 
assistance without consideration by the Board at this time as 
to whether a decision could be made by the Board without 
prejudice to the veteran.  

Based on the above, this remaining matter is REMANDED to the 
AOJ for the following actions:

1.  The AOJ should notify the veteran of 
any additional evidence to be provided by 
VA and the type of evidence that he must 
provide, as well as the evidentiary 
requirements for substantiating his claim 
for an effective date prior to November 
19, 2004 for service connection for low 
back disability.  This should include on 
the basis of CUE involving the August 31, 
1953.  

2.  The AOJ then should adjudicate the 
issue of whether there was CUE in the 
denial of service connection for a low 
back condition by a rating decision on 
August 31, 1953.  The AOJ also should 
readjudicate the developed issue of an 
effective date prior to November 19, 2004 
for the grant of service connection for 
low back disability.  If the earlier 
effective date issue remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  The veteran and his 
representative should be afforded the 
usual opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The law requires that claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


